Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
Steven Lee Ives, Date: November 4, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-08-466
) Decision No. CR1861
The Inspector General. )
)
DECISION

This case is before me pursuant to a request for hearing filed by Steven Lee Ives,
Petitioner, dated May 16, 2008, and received in the Civil Remedies Division on May 19,
2008. It is my decision to sustain the determination of the Inspector General (I.G.) to
exclude Petitioner from participating in Medicare, Medicaid, and all federal health care
programs, for a period of five years. Additionally, I find that the five-year exclusion
imposed on Petitioner as a matter of law is not unreasonable.

I. Background

By letter dated April 30, 2008, the Inspector General (1.G.) notified Petitioner, Steven Lee
Ives, that he was being excluded from participation in the Medicare, Medicaid, and all
federal health care programs as defined in section 1128B(f) of the Social Security Act
(Act) for the minimum period of five years. I.G. Exhibit (Ex.) 1, at 1. The I.G. informed
Petitioner that his exclusion was imposed under section 1128(a)(3) of the Act, due to his
conviction of a criminal offense (as defined in section 1128(i) of the Act) related to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service or any act or omission in a
health care program operated or financed by any Federal, State, or local agency. I.G. Ex.
1, atl.

On July 1, 2008, I convened a telephone prehearing conference during which all parties
agreed that there were no factual issues in dispute and the only remaining issue is whether
Petitioner’s conviction falls within the exclusion provisions of the Act. The parties,
2

therefore, agreed on a briefing schedule to address the sole issue of whether the I.G. is
authorized to exclude Petitioner from participating in Medicare and other federally
funded health care programs pursuant to 1128(a)(3) of the Act. Thus, I issued an order
establishing briefing deadlines. Pursuant to that order, Petitioner filed a brief on July 1,
2008, but proffered no exhibits. The I.G. filed a brief on August 1, 2008, accompanied by
ten proposed exhibits. These have been entered into the record as I.G. Exs. 1-10, with
objection by the Petitioner to Ex. 4 and Ex.7. These objections are without merit and
consequently denied. On September 15, 2008, the L.G. filed a reply brief.

It is my decision to sustain the determination of the I.G. to exclude Petitioner from
participating in the Medicare, Medicaid, and all federal health care programs, for a period
of five years. I base my decision on the documentary evidence, the applicable law and
regulations, and the arguments of the parties. It is my finding that Petitioner was
convicted of a criminal offense related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of a health
care item or service. Additionally, I find that where the exclusion is for the five-year
minimum period, no question of reasonableness as to the length of such exclusion exists.

II. Issues

The issues in this case are (1) whether the I.G. had a basis upon which to exclude
Petitioner from participation in the Medicare, Medicaid, and all federal health care
programs as defined in section 1128B(f) of the Act; and if so, (2) whether the length of
the exclusion imposed by the I.G. upon Petitioner is unreasonable.

Ill. Applicable Law

Section 1128(a)(3) of the Act authorizes the Secretary of Health and Human Services to
exclude from participation in any federal health care program (as defined in section
1128B(f) of the Act), any individual convicted of a criminal offense relating to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service. 42 U.S.C. § 1320a-7(a)(3).

An exclusion under section 1128(a)(3) of the Act must be for a minimum period of five
years. Section 1128(c)(3)(B) of the Act. Aggravating factors can serve as a basis for
lengthening the period of exclusion. 42 C.F.R. § 1001.102(b). If aggravating factors
justify an exclusion longer than five years, mitigating factors may be considered as a
basis for reducing the period of exclusion to no less than five years. 42 C.F.R.

§ 1001.102(c).
3

Pursuant to 42 C.F.R. § 1001.2007, an individual or entity excluded under section
1128(a)(3) of the Act may file a request for a hearing before an administrative law judge.

IV. Findings and Discussion

The findings of fact and conclusions of law noted below, in bold face, are followed by a
discussion of each finding.

1. Petitioner’s conviction of a criminal offense related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or
service justifies his exclusion by the I.G. from participation in the
Medicare, Medicaid, and all other federal health care programs.

Petitioner was a laboratory manager employed by the Buchanan County Health Center, a
nursing home facility in Buchanan County, Iowa. I.G. Ex. 4, at 1. On August 10, 2005,
the Petitioner was videotaped entering the health center’s office and taking funds from a
safe where cash was kept on-hand for the residents. The Petitioner was charged with
second-degree theft and third-degree burglary. I.G. Ex. 3, at 1. On October 20, 2006,
Petitioner entered an Alford plea to the charge of third-degree burglary, and the theft
charge was dismissed.' I.G. Ex. 3, at 1. Petitioner was sentenced to 36 months of
probation and required to pay restitution in the amount of $1,725.00 and fines in the
amount of $875.00. IG. Ex. 3, at 2.

In view of the above events, the I.G. informed the Petitioner on April 30, 2008, that he
was being excluded for the mandatory period of five years under section 1128(a)(3) of the
Act, due to his conviction of a criminal offense (as defined in section 1228(i) (42 U.S.C.
1320a-7(i)) of the Act) related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of a health
care item or service or any act or omission in the health care program operated or
financed by any federal, state, or local government agency.

‘Although the Petitioner entered an Alford Plea to the charge of burglary and the
theft charge was dismissed, this conviction is sufficiently related to a criminal offense of
theft. Burglary is the unlawful entry with the intent to commit theft. Additionally, the
underlying conduct of the crime for which the Petitioner was convicted involved the
inappropriate taking of money that belonged to nursing home residents. As part of the
criminal proceedings, the court ordered the Petitioner to pay restitution in the amount of
$1725 for the funds he took belonging to those residents.
4

Petitioner contends that he was not convicted of an offense that “was in connection with
the delivery of a healthcare item or services.” Petitioner’s Brief (P. Br.) at 5. Petitioner
also argues that the money at issue lacks a “common sense connection” to a “healthcare
item or service.” P. Br. at6. This argument is without merit.

The Departmental Appeals Board (Board) has previously interpreted Section 1128(a)(3)
as covering two categories of felonies. That includes those “in connection with the
delivery of a health care item or service” and those “with respect to any act or omission in
a health care program operated by or financed in whole or in part by any Federal, State, or
local government agency.” Eric D. DeSimone, R.Ph., DAB No. 1932, at 4 (2004).

The relevant category of felonies at issue here is the first category; those “in connection
with the delivery of a health care item or service.”

The statute does not require a direct connection to exist between the offense and the
delivery of a health care item or service, but only requires a “common sense analysis”
between the offense and the delivery of a healthcare care item or service. DeSimone,
R.Ph., DAB No. 1932, at 4. The Board held that the “connection” requisite is established
when the Petitioner commits a felony through access “under the guise of performing his
[or her] professional responsibilities.” DeSimone, R.Ph., DAB No. 1932, at 5.
Furthermore, I have previously held that untrustworthy conduct relating to health care
programs is sufficient in justifying an exclusion pursuant to 1128(a)(3). William J.
Arnold, M.D., DAB CR1058, at 3(2003) (holding the Petitioner’s fraudulent submission
of disability reports was the “type of untrustworthy conduct that Congress sought to
prevent” by enacting the exclusionary rules, and thus, there was a basis for excluding the
Petitioner).

The Petitioner had access to the office space because of his position as laboratory
manager, and he would not have known about the funds but for his employment at the
nursing home. LG. Brief (Br.) at 6. He used his position of employment to gain
unauthorized access to the residents’ funds entrusted to the nursing home facility for
protection. The Petitioner’s unauthorized access to these funds was an adverse action
against the residents and a violation of the duty and trust confided to the Petitioner as an
agent for the facility.

The Nursing Home Reform Amendments of OBRA 1987 require that nursing facilities
which participate in the Medicare and or Medicaid programs "promote and protect the
rights of each resident.". This includes safeguarding property and funds entrusted to the
facility by its residents. See 42 C.F.R.§ 483.10 (c). Consistent with this requirement, the
applicable regulations mandate that a nursing facility must “develop and implement
written policies and procedures that prohibit mistreatment, neglect, and abuse of residents
5

and misappropriation of resident property.”(emphasis added). 42 C.F.R. § 483.13 (c). In
view of the statutory and regulatory provisions that set forth rigorous requirements for the
protection of every aspect of a nursing home resident’s quality of life, Petitioner’s
argument that his offense, theft of petty cash belonging to residents kept in a private
office, had nothing to do with any health care item or service (emphasis supplied), is
misplaced. It is thus undeniable, that the duty of a nursing facility to protect funds that it
holds in trust for the benefit of its residents, is a required service of every Medicare
certified facility, and therefore, Petitioner’s conviction falls squarely within the exclusion
provisions of Section 1128(a)(3) of the Act. Consequently, the Secretary is authorized to
exclude Petitioner from participation in any federal health care program (as defined in
section 1128B(f) of the Act), due to his conviction of a criminal offense relating to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service. 42 U.S.C. § 1320a-7(a)(3).

2. Petitioner’s exclusion for a period of five years is not unreasonable.

An exclusion under section 1128(a)(3) of the Act must be for a minimum mandatory period of
five years, as set forth in section 1128(c)(3)(B) of the Act:

Subject to subparagraph (G), in the case of an exclusion under subsection (a), the
minimum period of exclusion shall be not less than five years... .

When the IG. imposes an exclusion for the mandatory five-year period, the reasonableness of the
length of exclusion is not an issue. 42 C.F.R. § 1001.2007(a)(2). Aggravating factors that justify
lengthening the exclusion period may be taken into account, but the five-year term may not be
shortened. Thus, as a result of Petitioner’s conviction the I.G. is required to exclude him
pursuant to section 1128(a)(3) of the Act, for at least five years. I.G. Br. at 8.

V. Conclusion

Petitioner’s conviction pursuant to sections 1128(a)(3) and 1128(c)(3)(B) of the Act mandate that
he be excluded from Medicare, Medicaid, and all other federal health care programs, for a period
of at least five years.

/s/
José A. Anglada
Administrative Law Judge
